Citation Nr: 1021200	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in which the RO, in pertinent part, 
denied service connection for PTSD.  

In April 2009 the Board remanded the claim of entitlement to 
service connection for PTSD for further development.  That 
development has been completed.  

The Board notes that, in the March 2006 rating decision, the 
RO characterized this claim as entitlement to service 
connection for PTSD; however review of the claims file 
reflects that the Veteran has been diagnosed with other 
psychiatric disabilities, including anxiety disorder and 
depression.  Given the diagnoses of record, the Board has 
recharacterized the issue on appeal as entitlement to service 
connection for an acquired psychiatric disability, claimed as 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is not shown to have a psychiatric disorder, 
to include PTSD, related to service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 4.125 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
PTSD was received in September 2005.  Thereafter, he was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated in November 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and the March 2006 rating decision was issued.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA and private treatment 
records have been obtained and associated with his claims 
file.  

The Board notes that the record reflects that the Veteran is 
in receipt of Social Security disability benefits; however, 
during VA treatment in October 2005, he reported that he was 
disabled from work following back surgery.  During VA 
treatment in April 2008, he indicated that he received Social 
Security disability for back and heart problems.  The Social 
Security Administration (SSA) decision is not of record; 
however, the Veteran's own statements indicate that he was 
awarded SSA benefits not for a psychiatric disorder, but 
rather, as he stated, for back and heart problems.  There has 
been no argument that the SSA records are pertinent to the 
claim being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In addition, the Board notes that the Veteran's service 
personnel records have not been associated with the claims 
file.  In November 2005, the RO requested pages from the 
Veteran's personnel file showing his unit of assignment, 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations, and official travel 
outside the United States; however, in a March 2006 response, 
the National Personnel Records Center (NPRC) indicated that 
an extensive and thorough search had been conducted, but the 
identified records could not be located.  The NPRC concluded 
that the records either did not exist, the NPRC did not have 
them, or that any further efforts to locate them at the NPRC 
would be futile.  The NPRC did provide copies of all 
documents on file in the Veteran's health record.  
Accordingly, the Board finds that the duty to assist in 
attempting to obtain these records has been fulfilled.  See 
38 C.F.R. § 3.159(c)(2) (2009).  

The Board notes that the Veteran was not provided a VA 
medical examination and opinion to assess the current nature 
and etiology of his claimed psychiatric disorder; however, VA 
need not conduct an examination with respect to this claim, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Simply stated, the standards of McLendon are not met in this 
case because there is no evidence of a current diagnosis of 
PTSD, and there is no evidence that the Veteran has a current 
psychiatric disorder that may be related to service.  
Therefore, a VA examination to evaluate the claimed 
disability is not warranted.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R.  § 
3.304(f).
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v.  
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).   
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with the circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A.  § 
1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. 
at 98; 38 C.F.R. § 3.304(f).  

Absent objective evidence that the veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Rather, in such cases, the record must contain 
service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. 
App. at 98.

In light of the absence of service personnel records in this 
case, the Board has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).
Factual Background and Analysis

The Veteran claims that he has PTSD related to service.  In 
his September 2005 claim for service connection, he reported 
that he was awarded the Combat Action Ribbon during his 
service in Vietnam.  He stated that he was stationed near the 
morgue at China Beach, and saw trucks loaded with caskets 
daily, adding that he thought of this daily, and could hardly 
bear to look at a flag draped casket.  In a November 2005 
stressor statement, he added that his stressor occurred in 
June 1969 in DaNang, Vietnam, indicating that the morgue was 
at the end of the runway, and he would see trucks with 
caskets pass by every day.  

Service treatment records are negative for psychiatric 
complaints or findings.  Post-service records of VA 
treatment, dated from August 2005 to November 2009, do not 
include a confirmed diagnosis of PTSD.  

During psychiatric treatment in October 2005, the Veteran 
reported that, for the past 10 years, he had increased 
difficulty with watching the news and movies about war.  He 
added that he had flashbacks of his Vietnam service, and 
cried easily when he saw references to the war.  He denied 
prior psychiatric treatment.  The Axis I diagnoses were 
adjustment disorder with depressed mood, rule out major 
depression, and rule out PTSD.  An April 2008 record of 
treatment reflects that the Veteran presented to become 
affiliated with the psychiatric treatment team for anxiety, 
indicating that he was treated for anxiety following a heart 
attack.  He received psychiatric treatment for anxiety 
disorder the following month.  He described feelings of 
anxiety which responded well to Xanax.  The diagnoses 
following VA treatment in September 2008 included anxiety 
disorder.  The diagnoses following VA treatment in August 
2008 included generalized anxiety disorder.  In October 2008, 
the Veteran presented with complaints of anxiety following a 
disagreement with his wife.  The diagnosis was anxiety.  He 
was evaluated by a psychologist that date, and the 
impressions were psychosocial stressors, health concerns, 
anxiety, and depression.  He was also evaluated by a 
psychiatrist that date, with Axis I diagnoses of a history of 
generalized anxiety disorder and unspecified adjustment 
reaction.  During VA treatment in April 2009, the Veteran 
denied any history of mental illness, including depression 
and suicidal ideations.  In July 2009, he presented with 
complaints of anxiety symptoms, indicating that his pre-
existing anxiety had increased since he had to go to court.  
The assessment was anxiety.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for a psychiatric disorder, claimed as 
PTSD, must be denied.  

As an initial matter, the evidence of record fails to satisfy 
the first element of a successful claim for service 
connection for PTSD, as there is no medical evidence of a 
diagnosis of PTSD.  In this regard, while post-service 
records of VA treatment include an Axis I diagnosis of rule 
out PTSD rendered by the nurse who evaluated the Veteran in 
October 2005, there is simply no diagnosis of PTSD of record.  

Moreover, even if the Board were to accept the Axis I 
diagnosis of rule out PTSD as a confirmed clinical diagnosis 
of PTSD, service connection also requires credible supporting 
evidence that the claimed in-service stressor occurred and a 
link established by medical evidence between current symptoms 
and an in-service stressor.  

Despite his assertion that he was awarded the Combat Action 
Ribbon, the Veteran's Form DD 214 does not reflect that he 
received this award; rather, his DD 214 reflects that he was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal with two bronze stars, neither of which is 
indicative of combat.  While the Veteran has reported that he 
served in Vietnam, service in a combat zone, without more, is 
not sufficient to establish that he engaged in combat with 
the enemy.  See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  There is simply no objective evidence verifying that 
the Veteran engaged in combat; rather, during VA treatment in 
July 2008, the Veteran himself stated that he served in-
country in Vietnam, but was not in combat.  As such, the 
evidence does not support a finding that the Veteran engaged 
in combat with the enemy, and the Board is unable to accept 
the occurrence of any claimed stressor relating to 
participation in and exposure to combat on the basis of the 
Veteran's assertions alone; rather, there must be objective 
evidence verifying the occurrence of the claimed stressor.  

38 C.F.R. § 3.159(c)(2)(i) provides, "In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."  

The Veteran's reported stressor of seeing caskets in trucks 
clearly appears to be the type of anecdotal experience that 
is incapable of being independently verified, or that is 
generally associated with wartime service.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable. In order to 
be researched, incidents must be reported and documented.").  
The Veteran has not identified any other stressor that could 
be documented or researched.  In the absence of credible 
evidence that a claimed stressor (sufficient to support a 
diagnosis of PTSD) actually occurred, the essential criteria 
of 38 C.F.R. § 3.304(f) have not been met, and the Board must 
therefore deny the Veteran's claim of entitlement to service 
connection for PTSD.

Consistent with Clemons, supra, the Board has also considered 
the broader claim of service connection for a psychiatric 
disorder, in light of the current diagnoses of anxiety 
disorder and depression, but finds that service connection is 
not warranted.   Service treatment records contain no 
evidence suggestive of any psychological or psychiatric 
problems, and the Board notes that there are no medical 
records showing any complaints, findings, or treatment for 
any psychiatric disorders until August 2005, over 35 years 
after separation from active service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Significantly, there is simply no medical evidence or opinion 
even suggesting a relationship between a current psychiatric 
disorder, to include anxiety disorder and/or depression, and 
service, and neither the appellant nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  In short, there is no 
competent medical evidence to support the claim for service 
connection for a psychiatric disorder on a direct basis.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  
Laypersons, such as the Veteran and his representative, are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  While the Veteran may report on 
the symptoms of his psychiatric disorder; the evidence of 
record does not contain a proper (DSM-IV) diagnosis of PTSD 
or a medical nexus opinion relating a current psychiatric 
disorder to service.

For all the foregoing reasons, the claim for service 
connection for a psychiatric disorder, claimed as PTSD, must 
be denied.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as PTSD, is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


